Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Victor Jonas (Applicant’s representative) on 8/24/2022.
The application has been amended as follows: 
*Note – unlisted claims remain unchanged from the filing of 8/11/2022.
Claim 20. (Currently Amended) An implantable device configured to be delivered into a body conduit of a patient, the implantable device comprising:
a tubular vascular graft that has a length, an inside diameter, a first end, and a second end, the length including a first length portion and a second length portion that together make up the entire length of the implantable device, the second length portion of the tubular vascular graft being unstented;
a reinforcement layer positioned on an exterior of the tubular vascular graft extending over the second length portion without covering the first length portion, wherein the reinforcement layer is a second graft tubing;
a stent coupled to the first length portion of the tubular vascular graft, the stent having a first end positioned toward the first end of the tubular vascular graft, a second end, and a length, the length of the stent being coextensive with the first length portion of the tubular vascular graft; and
a sheath maintaining the stent at a compacted, delivery profile, so that the second length portion is uncompressed in a delivery state such that the implantable device is configured to be surgically implanted, the sheath comprising an integral end extending beyond the second end of stent and configured to be manually accessible, the sheath configured such that actuation of the integral end facilitates the sheath being progressively released in a direction extending from the first end toward the second end of the stent.
Claim 25. (Currently Amended) An implantable prosthesis configured to be delivered into a body conduit of a patient, the implantable prosthesis comprising:
a tubular graft including a first length portion and a second length portion that together make up the entire length of the implantable prosthesis, the second length portion being unstented;
a reinforcement layer positioned on an exterior of the tubular graft extending over the second length portion without covering the first length portion, wherein the reinforcement layer is a second graft tubing;
a stent coupled to an exterior of the first length portion of the tubular graft, the stent being coextensive with the first length portion of the tubular vascular graft, so that an interior of the tubular vascular graft remains unsupported such that the implantable prosthesis is configured to be surgically implanted; and
a splittable sheath maintaining the stent at a compacted, delivery profile, the sheath comprising an integral end extending beyond a proximal end of the stent and configured to be manually accessible, the sheath configured such that actuation of the integral end facilitates the sheath being progressively released toward the proximal end of the stent.
Claim 30. (Currently Amended) An implantable prosthesis comprising:
a tubular graft having a first end and a second end and including a first length portion and a second length portion;
a reinforcement layer positioned on an exterior of the tubular graft extending over the second length portion without covering the first length portion, wherein the reinforcement layer is a second graft tubing;
a stent coupled to the first length portion of the tubular graft, the stent being coextensive with the first length portion of the tubular vascular graft and the second length portion of the graft being unstented; and
a sheath maintaining the stent at a compacted, delivery profile so that the unstented second length portion of the graft remains uncompacted, the sheath comprising an integral tensioning member extending beyond a proximal end of the stent, wherein actuation of the integral tensioning member is operable to progressively release the sheath from a distal end of the stent to the proximal end of the stent and the implantable prosthesis configured to be surgically implanted.
Claim 38. (Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Anwar et al (US 2008/0009781) in view of Armstrong (US 2006/0015171 and Smirthwaite et al (US 2006/0149351).   Anwar et al in view of Armstrong teaches the invention substantially as claimed as cited in the Non-Final Rejection dated 5/12/2022.  Smirthwaite et al further teaches a flexible stent-graft comprising a tubular vascular graft (5) having a first length portion (portion occupied by Z-stent 6 and above the change in diameter portion 4 near top of Fig. 1) and a second length portion (portion occupied by reinforcing hoops 2) that together makeup the entire length of the implantable device, the second length portion of the graft being unstented in that there is no Z-stent in the region; a reinforcement layer positioned on an exterior of the tubular vascular graft extending over the second length portion without covering the first length portion (plurality of reinforcing hoops 2 together form an exterior layer only in the portion below the diameter change portion 4 without Z-stent 6).  The reinforcement layer of Smirthwaite et al comprises a plurality of reinforcing hoops ([0015]-[0017], [0042]) and therefore the prior art of record does not disclose or fairly suggest either singly or combination the claimed implantable device comprising, inter alia, the reinforcement layer being a second graft tubing.   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771